Citation Nr: 1706961	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for residuals of hernia surgery performed at a Department of Veterans Affairs (VA) medical facility on September 12, 2006.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the VA Regional Office (RO) in Muskogee, Oklahoma.

In his February 2010 substantive appeal (VA Form 9), the Veteran indicated that he did not wish to appear at a Board hearing before a Veterans Law Judge; however, in an attached statement his representative requested a Board hearing.  Therefore, in September 2013, the claims file was referred to the Veteran's representative for hearing clarification.  In a September 2013 communication, the Veteran's representative stated that the Veteran did not want to appear for a Board hearing.  Thus, the Board finds that there is no outstanding hearing request pending.

This issue was before the Board in September 2013 and May 2016 when it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Virtual VA (VVA) electronic claims file.  VVA contains documents that are duplicative of the evidence in VBMS.


FINDING OF FACT

The Veteran did not suffer additional disability as result of the October 2007 September 2006 hernia surgery at a VA facility.





CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability associated with hernia surgery at a VA facility in September 2006 have not been met.  38 U.S.C.A. §  1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  A letter dated in June 2008 contained the notice necessary regarding the claim decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA post-service treatment records have been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. In this regard, in October 2013, the Veteran was asked to provide a release for private treatment records, but he failed to do so.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the Veteran needed to provide the appropriate release of medical records if he wished VA to obtain and consider the identified private records.  .

The appropriate VA medical opinion for the Veteran's claim was obtained in April 2014.  The Board finds that the opinion obtained in this case is adequate, as it is predicated on a thorough review of the claims file and considers all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Furthermore, Board finds there has been substantial compliance with the Board's September 2013 and May 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, this matter was remanded in order to obtain outstanding private treatment records and an outstanding VA records, including the complete version of a September 2006 surgical consent form, and to obtain a VA medical opinion.  Subsequently, the Veteran failed to respond to a request for a release of his private treatment records.  VA treatment records were associated with the file in October 2013, and in November 2013 a VA Medical Center certified that no records prior to April 2006 existed.  A more complete version of the Veteran's September 2006 surgical consent form was not obtained; however, and significantly, this form is only relevant to the reasonable foreseeability of any additional disability, and not to the actual existence of such additional disability (as will be explained below).  While VA's duty to assist generally requires that outstanding VA records be obtained, VA is only required to obtain records when those records are potentially relevant to the claim on appeal.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Id.  However, in the instant case, the consent form would not address the existence of any claimed disability as a result of VA treatment, does not have a reasonable probability of helping to substantiate the Veteran's  § 1151 claim, and is therefore not relevant to the instant matter.  Golz, 590 F.3d 131.  Consequently, there is no need to remand again for this consent form.  Finally, the requested VA opinion was obtained in April 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's 2013 and 2016 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.

II.  38 U.S.C.A. § 1151 Claim

The Veteran maintains that he developed additional disabilities, including residuals of a cerebrovascular accident, numbness in the left hand and fingers, weakness of the left arm, and drooping on the left side of the face, as a result of hernia surgery performed at a VA medical facility.  The Veteran noted that he was told by a VA physician that the residual left extremity numbness was caused by his positioning during the surgery.  See March 2007 claim, March 2008 statement from the Veteran, August 2009 notice of disagreement, and February 2010 substantive appeal.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151 (a)(1)(A), (B) 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151 (a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361 (b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151 (a); 38 C.F.R. § 3.301 (c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361 (c).  The additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  The causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence.  Viegas, 705 F.3d at 1378.   Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3).

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151 (a)(1).

VA treatment records showed that the Veteran established VA primary care in April 2006.  At that time, the Veteran reported a family history of stroke and two previous surgical procedures for inguinal hernia.  In April 2006, a VA clinician noted the Veteran's prior history of being examined for chest pain and tingling in both hands.  A May 2006 VA clinical record notes the Veteran's report of one episode in the past of "tightness" in his fingertips and transient discomfort in the chest for which he was hospitalized.  

The Veteran underwent a bilateral lingual hernia repair at a VA Medical Center on September 12, 2006.  He was discharged from the outpatient surgery with no complications.

September 14, 2006, telemedicine and administrative notes show that the Veteran called and requested that his wife be approved as a non-medical attendant for a bus trip to his surgical follow-up the next week.  He did not report any post-surgical complications at that time.  

On a post-surgical follow-up examination on September 18, 2006, the Veteran reported new symptoms of mild left upper extremity weakness, numbness of the left 4th and 5th fingers, and facial droop which developed on September 16, 2006, and was also noticed by his wife.  The Veteran was readmitted to investigate the possibility of a cerebrovascular accident or stroke.  Following neurologic examinations, including electrodiagnostic tests, CT scans and magnetic resonance imaging (MRI) studies, the attending clinicians ruled out the occurrence of a stroke.  Carotid Doppler ultrasound showed no evidence of carotid stenosis.  The clinicians diagnosed Bell's palsy, carpal tunnel syndrome, an arachnoid cyst in the right middle cranial fossa, and peripheral neuropathy.  Treatment records note that there was improved facial movement on September 25, 2006, such that the Veteran was able to wink the left eye.  Sensation in the left 4th and 5th fingers was much improved.  The Veteran was discharged to home on September 28, 2006, and no sensory deficit was present at that time.

An October 2006 VA EMG study revealed that the sensory nerve response of the left ulnar nerve was unobtainable.  There was a dramatic reduction in the amplitude of the left ulnar motor response at the elbow, although it was normal at the wrist.  The median nerve was essentially normal as well.  The EMG study revealed abnormal spontaneous activity in the flexor digitorum indicis of the hand.

Subsequent VA treatment records show that while facial symptoms resolved, the Veteran continued to report left upper extremity numbness through November 2009.  

In April 2014, a VA examiner reviewed the electronic claims file and noted that the Veteran did not complain of any neurological problems until several days after his surgery.  Specifically, he stated, "There is no documentation of any problem at the time of his discharge from surgery."  He stated that for these reasons, the nerve injury "occurred after the surgery had taken place."  The examiner opined, "It is less than likely, meaning it is unlikely that the [Veteran]  had a stroke subsequent to his hernia repair surgery.  It is more likely than not that the [Veteran] presented on 23 September with a ulnar nerve neuropraxia in the left cubital tunnel region," as documented by the October 2006 EMG.  The VA examiner explained, "The onset of the ulnar injury more likely than not took place several days after the surgical operation.  . . . There is no evidence that the injury to the ulnar nerve was caused during the operation.  There is no evidence to support incompetence, carelessness, negligent, lack of scale, or errors in judgment to associate with the injury to the ulnar nerve which most likely took place during convalescence from the surgery." 

Based on the foregoing, the Board finds the most probative evidence of record establishes there was no additional, permanent disability as a result of the September 2006 VA hernia surgery.  See 38 C.F.R. § 3.361 (b).  That is not to say that the Veteran did not necessarily develop additional disability subsequent to the surgery.  He clearly had neurological deficits (Bell's palsy, carpal tunnel syndrome) after surgery that were not present prior to surgery.  The crucial question here is whether the VA surgery actually caused the development of additional disability.  See 38 C.F.R. § 3.361 (c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151 , the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § .361 (c)(1).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1). 

The 2014 VA medical opinion addresses this question.  The examiner came to the ultimate conclusion that the Veteran's neurological problems were not caused by his VA surgery.  The examiner is shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinion is found to be highly probative, and there is no competent medical opinion to the contrary.  

Consideration has been given to the Veteran's personal assertions, as noted above.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Neurological disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board acknowledges that the Veteran is competent to report symptoms such as numbness and weakness, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis or to a specific cause.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinion of record. 

Because the Board does not find the Veteran's lay statements to be competent to establish the missing element of an additional disability, there is no need to next consider the credibility of the lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

Moreover, as the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record of record does not demonstrate additional disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).

In conclusion, the Board finds that compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of hernia surgery performed at a VA facility in September 2006 is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  The preponderance of the evidence is against the claim.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of hernia surgery performed at a VA medical facility on September 12, 2006 is denied.



____________________________________________
KELLI A KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


